Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The examiner notes the difference between independent claim 12 and independent claim 21 is a control unit. Claim 12 has been interpreted as only functionally claiming a control unit as compared to claim 21 positively claiming a control unit. Therefore, any limitations regarding sensors, etc. (all species below except joint type) in claims 12-20 are merely functional. 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Select one of artificial joint type (claim 27): hip, knee, ankle.

Select one of changing the flexion resistance or extension resistance based on at least one of (claim 21): (1) a position of the upper part, (2) a position of the lower part, (3) an orientation of the upper part, (4) an orientation of the lower part.  

Select one determination type (claim 22): (1) wherein a lower leg angle is directly measured using an inertial angle sensor, (2) wherein a thigh angle is directly measured using an inertial angle sensor, (3) lower leg angle is determined using a position sensor on a lower leg and a knee angle sensor (4) thigh angle is determined using a position sensor on a thigh and a knee angle sensor.

Select one quotient determination:  (1) wherein a quotient is determined from a change in a thigh angle (claim 23), (2) wherein a quotient is determined from a change in a lower leg angle (claim 23), (3) wherein a quotient is determined from a change in a thigh speed (claim 24), (4) wherein a quotient is determined from a change in a lower leg speed (claim 24).

Select one type of walking: wherein during forward walking on level ground, the upper part and the lower part rotate in a forward direction (claim 28), wherein during walking downwardly on an inclined ground, the thigh angle remains substantially constant (claim 29), wherein during walking down stairs, the thigh rotates backward (claim 30).

The species are independent or distinct because they are deemed patentably distinct requiring varying search strategies which constitute an undue burden on the Examiner. If applicant disagrees, please state for the record that they are not the specific species requirement will be withdrawn (See the underlined section below.)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 12 and 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Due to the crowded field of controlling an artificial joint of an orthosis, an exoskeleton, or prosthesis, and the complexity, there is a search burden and examination burden. The species are independent or distinct because they are deemed patentably distinct requiring varying search strategies which constitute an undue burden on the Examiner. Moreover, it is further noted that a comprehensive search for the claimed subject matter is not solely limited to a prosthesis in which the application is classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent and non-patent literature for each of the patentably distinct inventions and their permutations presently claimed would place an undue burden on the Examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774